Citation Nr: 0703236	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to an initial compensable rating for diabetic 
retinopathy.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Appellant and his spouse




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions in January 2002 and October 
2003 that denied the benefits sought on appeal.  

The issue of an initial compensable rating for diabetic 
retinopathy is addressed in the REMAND portion of the 
decision below.




FINDING OF FACT

Hypertension is not shown to be causally or etiologically 
related to the veteran's service-connected diabetes mellitus. 



CONCLUSION OF LAW

Hypertension was not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 501, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2001, May 2002, June 2003, and 
August 2005.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran contends that his hypertension is secondary to 
hypertension.  On his VA Form 9 and at his June 2006 hearing, 
he specifically indicted that he did not seek service 
connection on a direct basis.  Accordingly, the veteran's 
claim will only be considered on a secondary basis. 

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. §§ 3.303, 3.310.

In this case, there is competent evidence that the veteran 
has hypertension.  Multiple treatment records and VA 
examination reports note a diagnosis of essential 
hypertension.  The veteran is also service-connected for type 
II diabetes mellitus with peripheral neuropathy, rated at 20 
percent disabling.  The issue is therefore whether the 
veteran's current hypertension was either caused or 
aggravated by his service-connected diabetes mellitus.  

However, both the June 2003 VA and July 2004 VA examination 
reports noted that essential hypertension was not caused by 
diabetes mellitus.  Moreover, in addition to there being 
there is no evidence at all that the veteran's hypertension 
has been caused by his diabetes mellitus, there is no medical 
evidence that suggests that the veteran's diabetes mellitus 
worsened or increased the severity of the his hypertension so 
as to permit a conclusion that the veteran's hypertension was 
aggravated by his service connected disability.  Accordingly, 
the Board finds that the medical evidence is against the 
veteran's claim for secondary service connection for 
hypertension.

While the veteran has suggested that hypertension is related 
to his service-connected disability, as a layman he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
service connected diabetes mellitus and his hypertension by 
way of letters from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
his service connected diabetes mellitus and his hypertension.  
Accordingly, the Board concludes that service connection 
hypertension is not established.  

In sum, the preponderance of the evidence is against finding 
that the veteran's hypertension is due to or the result of 
service-connected diabetes mellitus.  When the preponderance 
of evidence is against a claim, it must be denied.  38 
U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension secondary to service-
connected diabetes mellitus is denied. 


REMAND

A preliminary review of the record discloses that the RO 
afforded the veteran eye examinations, most recently in June 
2004.  However, the veteran indicated at the June 2006 
hearing that his vision has changed since the June 2004 
examination.  Therefore, the Board is of the opinion that the 
need for an additional VA examination has been demonstrated.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
examination of his eyes to ascertain the 
current severity and manifestations of 
his diabetic retinopathy.  All necessary 
evaluations, studies and tests deemed 
necessary should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.   Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


